Lawrence, Judge:
Certain drawing instruments and cases exported from West Germany comprise the subject merchandise of the appeals for a reappraisement enumerated in the schedule, attached to and made part of the decision herein.
The parties hereto have entered into a stipulation of fact wherein it has been agreed as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the Plaintiff [sic] and the Assistant Attorney General for the United States that the merchandise, covered by the appeals for reappraisement enumerated in Schedule A, attached hereto and made a part hereof, and described below by catalog numbers consist of drawing instruments and cases which in the decision of Keuffel & Esser Co. vs. United States, Abstract No. 59557, were held to be *417separately dutiable; that the eases and drawing instruments, in accordance with that decision, should be appraises [sic] separately instead of as an entirety; and that the market value or price at the time of exportation of the drawing instruments and cases covered by these appeals for reappraisement at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Western Germany in usual wholesale quantities and in the ordinary course of trade for export to the United States plus the cost of all containers and all coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise in question, packed ready for shipment to the United States was as set forth below; that the weight of the eases was as set forth below:
Catalog No. Value of drawing instru- Value of ments eases Weight of cases (lbs)
#220167-A/00213-52
1096 LC $3. 12 $1. 15 . 530
750 K 3 2. 53 . 76 . 115
1213 6. 50 1. 47 . 660
1087 SC 4. 38 1. 08 . 550
1212 P 4. 29 . 91 . 400
1213 H 6. 55 1. 85 . 650
990 3. 22 . 43 . 175
1067 R 5.20 1. 35 . 505
#220168-A/00214^52
1216 9. 54 1. 87 1. 110
750 K 3 2. 53 . 76 . 115
1067 R 5. 20 1. 35 . 505
1212 3. 97 . 90 . 420
993 .R 5. 99 . 81 .500
1212 P 4. 22 . 90 .400
1096 T 2. 56 1. 05 . 530
#220887-A/00799-52
993 F 5. 08 . 68 . 350
750 K 3 2. 53 . 76 . 115
1086 SC 3. 40 . 97 . 570
993 M 4.56 . 68 .350
1202 H .40 . 15 . 130
#220888-A/00800-52
1213 $6. 52 $1. 47 . 660
1212 PJ 5. 41 1. 11 . 570
1093 T 1. 46 . 52 . 220
978 A 3. 71 . 57 . 265
1212 PJ 5. 42 1. 12 . 570
1201 1. 21 . 36 . 155
986 9. 85 . 58 . 200
1065 1/2 R 4. 57 . 66 . 330
1213 R 8. 12 2. 03 . 660
1213 H 6. 55 1. 85 . 650
1049 MCZ 9. 87 2. 79 . 680
1213 6. 50 1. 47 . 660
1047 MC 7. 73 . 67 . 650
1049 MZ 9. 49 2. 68 . 630
1213 P 7. 17 1. 21 1. 010
*418#225194^ A/04069-■52
1212 3. 97 . 90 . 420
1097 T 2. 76 1. 08 . 500
1066 RC 5. 28 1. 30 .485
1212 PJ 5.41 1. 11 . 570
1212 PJ 5. 42 1. 12 . 570
1095 T 2. 37 . 80 . 460
1094 T 1. 95 . 55 . 285
1092 T 1. 14 .47 . 220
1094 TSP 2. 09 . 59 . 285
#231206-A/01007-■53
1213 6. 50 1. 47 . 660
1212 PJ 5. 41 1. 11 . 570
1213 J 7. 89 1. 85 . 660
1096 LC 2. 83 1. 05 . 530
978 A 3. 38 . 51 . 265
1094 1. 79 .48 . 375
760 K 2.75 . 21 . 130
IT IS FURTHER STIPULATED AND AGREED that on or about the dates of exportation, of the said merchandise, such or similar merchandise was not freely offered for sale for home consumption to all purchasers in the principal markets of Western Germany.
IT IS FURTHER STIPULATED AND AGREED that these appeals for re-appraisement be submitted for decision on this stipulation.
Upon the agreed facts before the court, I find and hold that export value, as that value is defined in section 402(d) of the Tariff Act of 1930 (19 U.S.C. § 1402(d)), is the proper basis of value for the drawing instruments and cases in issue and that said value is as set forth in the tabulation above.
As to any other merchandise, the appeals are dismissed.
Judgment will issue accordingly.